Title: To Thomas Jefferson from Guiraud & Portas, 11 October 1787
From: Guiraud & Portas
To: Jefferson, Thomas


Cette, 11 Oct. 1787. Appeal for aid and protection in their claim for loss caused by barratry of John Ferriere, of Sijean, who had command of their brig, The David. On 1 July 1787 Ferriere took freight, against their will or orders, at Cape St. Domingo and set sail for Nantes, without paying duties or signing part of the bills of lading; a “Kings frigate was dispatched after him without Success.” They have just learned by letters from Norfolk, Va., dated 11 Aug., that the ship came into that port on 26 July; that, after plundering the cargo, Capt. Ferriere and his crew, excepting one boy, deserted. Having no acquaintance in Norfolk and “Knowing said harbour dangerous for Vessels to lay in there any long time on account of the Worms,” they ask that the ship be provided with a new crew by authority of Congress to return her and the cargo to Nantes at the expense of the owners; if this is not practicable they ask that the ship and cargo be sold at auction, the returns to be held by the admiralty at Norfolk for the account of the insurers and the rightful owners, excepting some wood and cacao for which there are no bills of lading but are mentioned in Capt. Ferriere’s accounts as bought for the ship’s owners; if these articles exist they may also be sold and the proceeds forwarded for their or their insurer’s account. Regret putting TJ to the trouble of writing to Congress but trust his “upright goodness” to assist them in recovering their cargo and taking “such Steps so as the guilty Captain Ferriere and his crew may be brought to proper Justice, in order to deter in future other french Seamen from the Thoughts of running away with safety to the american shores, with their owners and Loaders propriety.”
